 



Exhibit 10.4
February 16, 2007
PERSONAL AND CONFIDENTIAL
Mr. William T. Fejes, Jr.
1447 Falling Spring Road
Chambersburg, PA 17201
          Re: Transaction Bonus Plan
Dear Mr. Fejes:
          As you know, a decision has been made to explore a potential sale of
TB Wood’s Corporation (the “Company”). You are a valued executive officer of the
Company and the Company’s Board of Directors (the “Board”) wants you to remain
with the Company and continue to provide leadership until such a sale has been
completed. More importantly, we believe that your active participation in the
sale process could have a substantial impact on the success of this transaction.
          This letter sets out all of the terms of an arrangement that the Board
has established under which you will be eligible to receive a transaction bonus
upon the successful sale of the Company pursuant to the Agreement and Plan of
Merger (the “Merger Agreement”), dated February 16, 2007, among the Company,
Altra Holdings, Inc. and Forest Acquisition Corporation (the “Transaction Bonus
Plan”). The Transaction Bonus Plan will remain in effect (the “Incentive
Period”) until the date of the Closing of the merger pursuant to the Merger
Agreement.
          The Transaction Bonus Plan is not an employment agreement. It does not
change any of the terms and conditions of your employment with the Company. You
and the Company each retain the right to terminate your employment with the
Company at any time for any reason. If the Company is not sold during the
Incentive Period, the Transaction Bonus Plan will end and you will not be
entitled to any payment hereunder.
          For purposes of this letter, a “Sale” means the transaction
contemplated by the Merger Agreement.
Transaction Bonus Amount
          If you are an employee of the Company upon a closing of a Sale during
the Incentive Period, you will be entitled to receive a lump-sum cash award
equal to $300,000 (the “Bonus”). The Bonus will be paid at the closing of the
Sale.

 



--------------------------------------------------------------------------------



 



          If, during the Incentive Period, your employment is terminated by the
Company without “Cause” or you resign for “Good Reason,” you will be entitled to
receive any Bonus to which you would have become entitled if you had remained an
employee of the Company at the closing of the Sale. For this purpose, “Cause”
and “Good Reason” have the meanings ascribed to them in the severance agreement
between you and the Company, dated February 16, 2007 (the “Change in Control
Agreement”).
          Also, if your employment is terminated during the Incentive Period by
reason of your Disability (as defined in the Change in Control Agreement) or
death, you or your legal representative, as appropriate, will be entitled to
receive any Bonus to which you would otherwise have become entitled.
          However, if during the Incentive Period your employment is terminated
by the Company for Cause or by you other than for Good Reason, you will not be
entitled to receive any Bonus.
Miscellaneous
          By accepting this letter agreement and the Bonus payable to you, you
hereby agree, that without the written permission of the Board, you will not
disclose the existence of this letter agreement or the terms of the Bonus with
anyone other than your immediate family and your legal and financial advisors,
unless you are required by law to make such disclosure. Any failure to abide by
this covenant will result in the complete forfeiture of your Bonus and the
return of any Bonus previously paid to you.
          The Bonus paid to you or on your behalf shall be reduced by applicable
taxes and withholdings.
          Neither the Company nor its shareholders are under any obligation,
express or implied, by virtue of this letter or otherwise, to enter into any
Sale at any time.
          Please indicate your agreement with the foregoing by signing both
copies of this letter where indicated below and returning one fully executed
copy to the Chief Financial Officer of the Company. This letter will then become
a legally binding agreement between you and the Company.

-2-



--------------------------------------------------------------------------------



 



            Sincerely yours,

TB WOOD’S CORPORATION
      By:   /s/ Joseph C. Horvath         Name:   Joseph C. Horvath       
Title:   CFO     

          Accepted and Agreed to:
      /s/ William T. Fejes, Jr.                        

-3-